EXHIBIT 10(c)25

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GEORGIA POWER COMPANY

 

Effective as of March 1, 2006 the following are the annual base salaries of the
Chief Executive Officer and certain other executive officers of Georgia Power
Company (the “Company”).

 

Michael D. Garrett

President and Chief Executive Officer

$586,000

James H. Miller, III

Senior Vice President and General Counsel

$312,279

Mickey A. Brown

Executive Vice President

$305,103

Christopher C. Womack

Senior Vice President

$306,129

 

William C. Archer, III will serve as Executive Vice President of the Company
until his retirement effective March 19, 2006. Mr. Archer’s annual base salary
for the year ended December 31, 2005 was $294,790.

 

C. B. Harreld, Executive Vice President of Southern Company Services, Inc.,
served as Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary of the Company until March 17, 2005. Mr. Harreld’s annual
base salary for the year ended December 31, 2005 was $291,285.

 

 

 

 